Citation Nr: 0329915	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-04223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Eligibility for VA pension benefits.



ATTORNEY FOR THE BOARD

W. Yates, Counsel









REMAND

The veteran had service in the Philippines during World War 
II.  He appeals from a January 2001 RO decision which found 
that he did not meet the basic service requirements to be 
eligible for VA pension benefits.

The veteran's claim for pension eligibility was denied in 
prior final RO decisions, as well as in final Board decisions 
in January 1988 and January 1997.  The last Board decision 
was affirmed by a decision of the U.S. Court of Appeals for 
Veterans Claims in September 1997.  At that time, information 
from the service department indicated that the veteran's 
active duty consisted of Philippine Commonwealth Army service 
including Recognized Guerrilla service from October 1943 and 
February 1946, as well as service with the New Philippine 
Scouts from April 1946 to February 1949.  Such service does 
not qualify a veteran for VA pension benefits.  38 U.S.C.A. 
§ 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2003).

In support of his latest claim, the veteran asserts that he 
had service in the Regular Philippine Scouts from April 1945 
to June 1946.  In support of this contention, he has 
submitted a "Certification of Military Service" (NA Form 
13038) from the National Archives and Records Administration 
which states he was a member of the Army of the U.S.-
Philippine Scouts from April 1945 to June 1946.

In the judgment of the Board, the service department should 
again be contacted to accurately verify the veteran's 
military service.

Accordingly, the case is remanded for the following action: 

1.  The RO should contact the National 
Personnel Records Center, or other 
appropriate service department office, 
and obtain certification of all of the 
veteran's recognized military service, 
including dates of active service and 
types of service (such as Recognized 
Guerilla service, Philippine Commonwealth 
Army service, Regular Philippine Scout 
service, and New Philippine Scout 
service).

2.  Thereafter, the RO should review the 
claim for eligibility for VA pension 
benefits.  If the claim is denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


